Citation Nr: 1130872	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-08 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for post traumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had over 20 years of active service prior to his retirement in May 1982.  He was awarded the Combat Infantryman's Badge (CIB).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective April 5, 2005--the date VA received the Veteran's initial claim for compensation for the above-cited disability.  The Veteran appealed the RO's July 2005 rating action to the Board.

By a February 2007 rating action, the RO assigned an initial 50 percent disability rating to the service-connected PTSD, effective December 28, 2006--the date of a VA examination report reflecting an increase in severity of the above-cited disability.  The RO also awarded a total rating for individual unemployability due to a service-connected disability (TDIU), effective April 5, 2005. 

By an August 2010 rating action, the RO assigned an initial 70 percent disability rating to the service-connected PTSD, effective April 5, 2005.  Because the increase in the evaluation of the Veteran's PTSD does not represent the maximum rating available for the condition, the Veteran's initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the issue on appeal as that reflected on the title page.

In a January 2009 statement to the RO, the Veteran withdrew the "American Legion/NCDVA" as his representative.  Thus, the Veteran is proceeding pro se in the current appeal. 

In February 2009, the Board remanded the initial evaluation claim on appeal to the RO for additional development.  The requested development has been completed and the case is ready for appellate consideration. 

As the Veteran is appealing the initial assignment of a disability rating for his service-connected PTSD, the issue has been framed as that listed on the title page of this decision.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The Board's award of a 100 percent initial disability rating for the Veteran's PTSD for the entire appeal period in the decision below does not render the award of TDIU by the RO in February 2007 moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008), wherein the United States Court of Appeals for Veterans Claims ("Court") determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating, even where a 100 percent schedular rating has also been granted.  Because of this holding, VA's General Counsel has taken action to withdraw VA O.G.C. Prec. Op. No. 6-99, which is contrary to the holding of Bradley.  Thus, despite the award of an initial 100 percent disability rating to the Veteran's service-connected PTSD in the decision below, his award of TDIU is not rendered moot.


FINDING OF FACT

From April 5, 2005, the evidence of record shows that the Veteran's PTSD has been manifested by daily auditory and visual hallucinations, weekly panic attacks, hypervigilance, and suicidal thoughts that have resulted in total occupational impairment and near-total social impairment.  


CONCLUSION OF LAW

Since April 5, 2005, and with resolution of doubt in the Veteran's favor, the service-connected PTSD is 100 percent disabling according to the applicable scheduler criteria.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide for certain notice and assistance obligations on the part of VA.  Given the disposition of the claim below, any deficiency in those obligations by VA are harmless.

II. Relevant Laws and Regulations

Initial Evaluation-general criteria

Initially, the Board notes that disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When, after careful consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

In cases where the original rating assigned is appealed, such as here, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson, supra.  Because the Veteran has appealed from an initial award of service connection for PTSD, consideration must be given to whether a higher initial disability rating is warranted for any period of time since April 5, 2005, the effective date of an award of service connection for PTSD.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a Veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126 (2010).  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a Veteran is experiencing. See id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Pursuant to 38 C.F.R. § 4.130 (2010), Diagnostic Code 9411, PTSD is to be assigned a 70 percent evaluation requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

It should also be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

III. Mittleider Concerns

The Veteran's overall psychiatric symptomatology is the result of his service-connected PTSD, as well as alcohol abuse.  (See May 2005 and December 2006 VA examination reports).  The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

VA examiners in May 2005 and December 2006 concluded that the Veteran's PTSD and alcohol abuse were independent but appeared to mutually aggravate one another and that it was impossible to determine independent functioning of one separate from the other.  Id.  Thus, because the alcohol abuse symptomatology has been determined to have mutually aggravated the PTSD symptomatology, the Board will attribute the symptoms from the Veteran's service-connected PTSD to have caused the severe impairment in his occupational functioning, as described in more detail in the analysis below.  Id.

IV. Merits Analysis

The Veteran seeks an initial disability rating in excess of 70 percent for his PTSD.  The Veteran contends that his PTSD-related symptoms include, but are not limited to, severe sleep disturbance and auditory and visual hallucinations that prevent him from maintaining employment and effective social relationships.  Thus, he maintains that his PTSD is more reflective of a 100 percent rating, as opposed to the currently assigned 70 percent rating.

In the present case, by a July 2005 rating action, the RO granted service connection for PTSD; an initial 30 percent rating was assigned from April 5, 2005--the date of VA's receipt of the Veteran's initial claim for service connection for PTSD.

The RO granted service connection, in part, on service personnel records reflecting that the Veteran had received the CIB.  The RO also based their decision to award a 30 percent evaluation for PTSD on the results of a February 2005 report, prepared by Hassan Jabbour, M. D.  A review of that report reflects that the Veteran experienced PTSD symptoms, such as hypervigilance, frequent episodes of depression and avoidance and isolative behaviors (i.e., he was unable to work or interact with anyone except for fellow Vietnam War Veterans).  He indicated that he had some suicidal thoughts, but stated that he would not act upon them.  A mental status evaluation was positive for a depressed mood and anxiety symptoms.  Dr. Jabbour diagnosed the Veteran with severe PTSD.  A GAF score of 35 was recorded.  Dr. Jabbour concluded that the Veteran's PTSD had severely affected his ability to sustain work and social relationships.  Regarding employment, Dr. Jabbour noted that the reason that the Veteran had remained employed for a prolonged period of time was because he worked alone.  Dr. Jabbour also determined that the Veteran's socialization was greatly limited, even with his spouse.  Overall, Dr. Jabbour found the Veteran to be disabled and unemployable.  

A May 2005 VA examination report reflects that the Veteran reported having intrusive thoughts, hypervigilance, anxiety, a short-temper, hypervigilance and sleep disturbance (i.e., nightmares and intrusive thoughts four (4) to five (5) times a week) as a result of his PTSD. The Veteran reported being unemployed with his last job being four (4) years previously (i.e., he serviced vending machines).  The Veteran stated that his social activities were limited to yard work and watching television.  He related that he was married and had four (4) children and 15 grandchildren.  The Veteran indicated that he had limited social relationships and no recreational or leisure pursuits.  A mental status evaluation was positive for nightmares and intrusive thoughts.  The VA examiner indicated that the Veteran's PTSD symptoms, such as sleep disturbance, irritability, anxiousness, and hypervigilance had interfered with his social activities.  The Veteran stated that he was unable to socialize with others.  The examiner diagnosed the Veteran with PTSD and alcohol dependence.  A GAF score of 54 for moderate impairment of psychosocial functioning was entered.  

Private treatment records, prepared by the Goldsboro Clinic, dated from April 2005 to March 2006, pertinently reflect that the Veteran reported having auditory and visual hallucinations that increased from several times a week in 2005 to daily in 2006.  The Veteran also experienced suicidal thoughts, panic attacks three (3) times a week, socially-isolative behaviors, memory problems, intrusive thoughts, and hypervigilance.  The Veteran was assigned GAF scores of 40 and 45 in January and March 2006, respectively.  These scores reflect some impairment in reality testing or communication.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

In December 2006, VA examined the Veteran to determine the current severity of his PTSD.  At that examination, the Veteran and his spouse described his current psychosocial functional status as "poor" stating that he did not socialize at all.  A mental status evaluation was positive for racing thoughts, depressed mood, sleeping problems, inappropriate behavior, auditory and visual hallucinations (i.e., heard artillery rounds, cars driving and saw animals and bugs on the floor) homicidal and suicidal thoughts, moderately impaired remote memory, and mildly and moderately impaired recent and immediate memory, respectively.  The Veteran stated that he did not socialize, hated visitors and had lost motivation/interest.  The VA examiner diagnosed the Veteran with chronic PTSD, alcohol dependence.  A GAF score of 40 was assigned.  The examiner noted that the Veteran's alcohol dependence and PTSD were independent but mutually aggravating and that it was impossible to determine independent functioning of one separate from the other.  The VA examiner noted that the Veteran was no longer employed, but when he was, he had worked alone.  The VA examiner described the Veteran's quality of life as "'fair.'"  The Veteran was found to be socially isolative with the Veteran and his spouse living in separate areas of their home (i.e., the wife stayed upstairs and the Veteran downstairs).  

Treatment records, prepared by the Goldsboro Psychiatric Clinic, dating from February 2005 to April 2010, detail the Veteran's PTSD symptoms and impairment, to include weekly auditory and visual hallucinations, suicidal thoughts, panic attacks three (3) times a week, socially-isolative behaviors, memory problems, intrusive thoughts, and hypervigilance.  In April 2009, the Veteran was diagnosed with chronic PTSD.  A GAF score of 35 was assigned.  At that time, the examining psychiatrist concluded that while the Veteran's PTSD had moderately compromised his ability to sustain social relationship, he was unable to sustain work relationships.  Therefore, he considered the Veteran permanently and totally disabled and unemployable.  

Overall, the Board finds that the competent and credible evidence of record shows that beginning with VA's receipt of the Veteran's claim for service connection for PTSD on April 5, 2005, his service-connected PTSD has manifested by weekly and sometimes daily auditory and visual hallucinations, weekly panic attacks, hypervigilance, and homicidal and suicidal thoughts that have resulted in total occupational impairment and near-total social impairment.  While a May 2005 VA examiner assigned the Veteran a GAF score of 54, which is indicative of moderate social and occupational impairment, and an April 2009 VA examiner concluded that the Veteran's PTSD had only resulted in moderate psychosocial functioning, the December 2006 VA examiner found the Veteran to be socially isolative.  In addition, throughout the duration of the appeal, VA and private examiners have uniformly considerate the Veteran to be unemployable due to his PTSD, and GAF scores--aside from the above-cited score of 54--consistent with this assessment have been assigned.  Thus, while the medical evidence of record does not reflect that the Veteran experiences all of the symptoms associated with the 100 percent schedular rating, the United States Court of Appeals for Veterans Claims (Court) has held that the symptoms enumerated under the schedule for rating mental disorders are not intent to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In view of the foregoing, the Board finds that resolving reasonable doubt in the Veteran's favor, the evidence supports the assignment of an initial 100 percent disability rating for the Veteran's PTSD.

ORDER

Entitlement to an initial compensable rating of 100 percent for PTSD from April 5, 2005 is granted, subject to the law and regulations applicable to the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


